EXHIBIT 99.4 The Berkshire Gas Company Financial Statements Period from November17, 2010 to December31, 2010 (Successor), the period January1, 2010 to November16, 2010 (Predecessor), and the Year Ended December31, 2009 (Predecessor) The Berkshire Gas Company Index December31, 2010 and 2009 Page(s) Reports of Independent Auditors 1 Financial Statements Statements of Income (1) 3 Balance Sheets at December31, 2010 (Successor) and 2009 (Predecessor) 4 Statements of Cash Flows (1) 6 Statements of Changes in Common Stock Equity (1) 7 Notes to Financial Statements 8–30 (1) For the period November17, 2010 to December31, 2010 (Successor), the period January1, 2010 to November16, 2010 (Predecessor), and the year ended December31, 2009 (Predecessor). 1 2 The Berkshire Gas Company Statements of Income (1) December31, 2010 and 2009 (in thousands) Successor Predecessor Period Period November 17, to January 1, to Year Ended December 31, November 16, December 31, Operating revenues Sales and services $ $ $ Operating expenses Natural gas purchased Other operating expenses Maintenance Goodwill impairment - - Depreciation and amortization Other taxes Total operating expenses Operating income Other income ) ) ) Other deductions 3 41 43 Interest charges, net Income before income taxes Income taxes Net income (loss) ) Preferred stock dividends 1 4 6 Earnings available for common stock $ $ ) $ (1) For the period November17, 2010 – December31, 2010 (Successor), the period January1, 2010 – November16, 2010 (Predecessor), and the year ended December31, 2009 (Predecessor) The accompanying notes are an integral part of these combined financial statements. 3 The Berkshire Gas Company Balance Sheets December31, 2010 (Successor) and 2009 (Predecessor) (in thousands) December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable and unbilled revenues, net Gas in storage at average cost Materials and supplies at average cost Deferred income taxes Prepayments and other current assets Total current assets Utility plant, at original cost Natural gas Less:Accumulated depreciation Net utility plant in service Construction work in progress Total utility plant Other property and investments, net Regulatory and other Assets Debt premium - UIL - Environmental remediation costs Pension benefits Other Total regulatory assets Other assets Goodwill Prepaid pension benefit - Long term accumulated deferred income taxes - Other Total other assets Total regulatory and other assets Total assets $ $ The accompanying notes are an integral part of these combined financial statements. 4 The Berkshire Gas Company Balance Sheets December31, 2010 (Successor) and 2009 (Predecessor) (in thousands) December 31, Liabilities Current liabilities Current portion of long-term debt $ $ Notes payable - Accounts payable and accrued liabilities Interest accrued Taxes accrued Environmental reserve Derivative liability current 15 15 Other Total current liabilities Regulatory and other liabilities Regulatory liabilities Deferred income taxes Unfunded future income taxes Pension benefits Accrued removal obligation Total regulatory liabilities Other liabilities Deferred income taxes Environmental remediation costs Postretirement reserves Other Total other liabilities Total regulatory and other liabilities Long-term debt Total liabilities Commitments and contingencies Preferred stock Preferred stock 78 Common stock equity Capital in excess of par value Retained earnings Accumulated other comprehensive loss (7 ) ) Total common stock equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these combined financial statements. 5 The Berkshire Gas Company Statements of Cash Flows (1) Years Ended December31, 2010 and 2009 (in thousands) Successor Predecessor Period Period November 17, to January 1, to Year Ended December 31, November 16, December 31, Cash flows from operating activities Net income (loss) $ $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation Amortization of regulatory assets and liabilities ) Deferred income taxes and investment tax credits, net ) Pension income (expense) 30 ) Changes in current operating assets and liabilities Accounts and other receivables ) Inventories Prepayments and other current assets ) ) ) Accounts payable and accrued liabilities ) ) Taxes accrued ) Interest accrued ) ) Other current liabilities ) ) Other assets ) ) Other liabilities Net cash (used in) provided by operating activities ) Cash flows from investing activities Utility plant additions ) ) ) Contributions in aid of construction ) Other property and investments, net ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities Long term note repayments ) ) ) Long term debt issuances - - Notes payable issuances - - Notes payable repayments - ) ) Redemption of preferred stock - ) (4 ) Dividends on preferred stock (1
